Citation Nr: 0904449	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  03-00 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a lower back 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to a higher initial rating for hypertrophic 
bone spur of the left elbow, rated noncompensably prior to 
June 16, 2008, and 10 percent on that date.

6.  Entitlement to a higher initial rating for hypertrophic 
bone spur of the right elbow, rated noncompensably prior to 
June 16, 2008, and 10 percent on that date.





WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 2001.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Board remanded the case for development in 
September 2004.  

In October 2008, VA's Appeals Management Center (AMC) granted 
initial compensable ratings effective from June 16, 2008, for 
the service-connected bilateral elbow disabilities.  Because 
the veteran seeks the maximum benefit allowed by law and such 
a claim remains in controversy where less than the maximum 
schedular benefit is awarded, the Board will consider whether 
a higher rating is warranted for any portion of the appeal 
period.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (cited in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Entitlement to service connection for flat feet, for left and 
right knee disabilities, and for a lower back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran of any action required of him.





FINDINGS OF FACT

1.  Throughout the appeal period, the left elbow disability 
has been manifested by painful motion.  

2.  Throughout the appeal period, the right elbow disability 
has been manifested by painful motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent schedular rating 
for a left elbow disability for the period prior to June 16, 
2008, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71, Plate II, § 4.71a, Diagnostic Code 
5209 (2008).

2.  The criteria for an initial schedular rating greater than 
10 percent for a left elbow disability for the period 
beginning on June 16, 2008, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71, Plate II, § 4.71a, Diagnostic Code 5209 (2008).

3.  The criteria for an initial 10 percent schedular rating 
for a right elbow disability for the period prior to June 16, 
2008, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71, Plate II, § 4.71a, Diagnostic Code 
5209 (2008).

4.  The criteria for an initial schedular rating greater than 
10 percent for a right elbow disability for the period 
beginning on June 16, 2008, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71, Plate II, § 4.71a, Diagnostic Code 5209 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This development has 
been accomplished and adjudication may proceed without unfair 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA has obtained all identified records to 
the extent possible.  The claimant was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in March 2004.  The 
claimant was afforded VA medical examinations in 2001 and in 
2008.  Neither the claimant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service treatment records.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.   

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
Court distinguished a claim for an increased rating from that 
of a claim arising from disagreement with the initial rating 
assigned after service connection was established.  In 
another case, the Court held that where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 
510 (2007).  

Left Elbow 

The left elbow has been rated noncompensably prior to June 
16, 2008, and 10 percent thereafter under Diagnostic Code 
5209.  Diagnostic Code 5209 offers a 60 percent rating for 
flail joint of the major elbow and 50 percent for flail joint 
of the minor elbow.  Diagnostic Code 5209 also offers a 20 
percent rating for a fracture of the elbow joint of either 
the major or minor side, where there is marked cubitus varus 
(bent inward) or cubitus valgus (bent outward) deformity, or 
where there is an ununited fracture of head of radius.  
38 C.F.R. § 4.71a, Diagnostic Code 5209.  

A December 2001 VA examination report notes tenderness over 
the olecrannon process, bilaterally, with a tender bony 
irregularity, felt to be a hypertrophic spur, at the tip of 
each olecrannon.  There was a well-healed surgical scar over 
the left elbow.  The veteran reported intermittent aching.  
Extension was to 145 degrees and was full, bilaterally.  X-
rays showed bilateral osteophytes near the olecrannon.

In March 2004, the veteran testified at a videoconference 
before the undersigned Veterans Law Judge that his elbows 
were stiff.

A June 2008 VA examination report reflects a complaint of 
intermittent bilateral elbow pains since leaving active 
service.  The veteran reported intermittent painful flare-
ups, worse on the left, brought on by activity and weather.  
He occasionally wore the left arm in a sling.  Left elbow 
extension was full and flexion was to 125 degrees, limited by 
pain.  Pronation was from zero to 80 degrees, limited by 
pain, and supination was from zero to 85 degrees, limited by 
pain.  X-rays were negative.  

The left elbow disability has been manifested throughout the 
appeal period by painful motion, but otherwise full or nearly 
full range of motion in all planes.  Comparing this 
manifestation with the criteria of the rating schedule, the 
criteria for compensable schedular rating are not more nearly 
approximated under any appropriate Diagnostic Code.  However, 
considering the tenets of 38 C.F.R.§§ 4.40, 4.45, and DeLuca, 
supra, because there is painful motion, and because a part 
that becomes painful on motion must be treated as seriously 
disabled, a 10 percent rating should be granted.

Moreover, the 10 percent rating should be assigned for the 
entire appeal period.  The painful nature of the elbow 
disability has not significantly changed during the course of 
the appeal.  In other word, the facts do not demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal.  
Therefore, the assignment of staged ratings is not necessary.  
Hart, supra.  The Board will grant a 10 percent rating for 
that portion of the appeal period prior to June 16, 2008.  
Because, a 10 percent rating has already been granted 
effective from June 16, 2008, the Board will deny a rating 
greater than 10 percent beginning on June 16, 2008.  

Right Elbow 

The right elbow has been rated noncompensably prior to June 
16, 2008, and 10 percent thereafter under Diagnostic Code 
5209.  The veteran is right hand dominant.  

A December 2001 VA examination report notes tenderness over 
the olecrannon process, bilaterally, with a tender bony 
irregularity, felt to be a hypertrophic spur, at the tip of 
the olecrannon.  The veteran reported intermittent aching.  
Extension was to 145 degrees and was full. 

In March 2004, the veteran testified at a videoconference 
before the undersigned Veterans Law Judge that his elbows 
were stiff.

A June 2008 VA examination reflects that the veteran reported 
intermittent bilateral elbow pains since leaving active 
service.  He reported intermittent painful flare-ups brought 
on by activity and weather.  He occasionally wore the right 
arm in a sling.  Right elbow extension was full and flexion 
was to 125 degrees, limited by pain.  Pronation was from zero 
to 80 degrees, limited by pain and supination was from zero 
to 85 degrees, limited by pain.  An X-ray was negative.  

The right elbow disability has been manifested throughout the 
appeal period by painful motion, but otherwise full or nearly 
full range of motion in all planes.  Comparing this 
manifestation with the criteria of the rating schedule, the 
criteria for compensable schedular rating are not more nearly 
approximated under any appropriate Diagnostic Code.  However, 
considering the tenets of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca, supra, because there is painful motion, a 10 percent 
rating should be granted for the entire appeal period.  

The facts do not demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal.  Therefore, the assignment of staged ratings 
is not necessary.  Hart, supra.  Because a 10 percent rating 
has already been granted for the right elbow effective from 
June 16, 2008, the Board will grant a 10 percent rating for 
that portion of the appeal period prior to June 16, 2008, and 
deny a rating greater than 10 percent beginning on June 16, 
2008.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

An initial 10 percent schedular rating for a left elbow 
disability for the period prior to June 16, 2008, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 

An initial schedular rating greater than 10 percent for a 
left elbow disability for the period beginning on June 16, 
2008, is denied. 

An initial 10 percent schedular rating for a right elbow 
disability for the period prior to June 16, 2008, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 

An initial schedular rating greater than 10 percent for a 
right elbow disability for the period beginning on June 16, 
2008, is denied. 





REMAND

The United States Court of Appeals for Veterans Claims held 
that when the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Flat Feet

A September 1971 enlistment examination report notes 2nd 
degree pes planus, bilateral, not disabling.  Thus, it is 
clear that flat feet existed prior to active military 
service.  The next question is whether this condition was 
aggravated during active service.  In its September 2004 
Remand, the Board specifically requested that a VA examiner 
address whether any diagnosed foot problem was aggravated 
during active military service.  

A June 2008 VA examination report notes a 25 degree hallux 
valgus condition and a swollen right foot.  The examiner 
opined that the condition was not caused by active service, 
but did not address aggravation.  Thus, the report must be 
returned as insufficient for rating purposes.  38 C.F.R. 
§ 4.2.  

The Knees

The STRs reflect the onset of chondromalacia patellae and 
bilateral knee osteoarthritis or other arthritis.  VA 
examiners have noted complaints of knee pains since active 
service.  In its September 2004 Remand, the Board 
specifically requested that a VA examiner address whether it 
is "...at least as likely as not that any diagnosed left or 
right knee disability is the result of in-service injury..."  

A June 2008 VA examiner offered a diagnosis of bilateral 
patellofemoral syndrome with normal X-rays.  The VA 
physician refused to speculate whether "bilateral 
patellofemoral syndrome that happened to this individual 
while on active duty was acute self limiting incident that 
should have resolved without significant sequelae."  

While the Board appreciates the VA physician's cautious 
approach to this issue, the opinion offered is ambiguous.  On 
one hand, the opinion could be interpreted to mean that 
bilateral patellofemoral syndrome did begin on active duty.  
On the other hand, it could be interpreted to mean that it is 
too speculative for medical science to conclude that 
bilateral patellofemoral syndrome is related to active 
service.  The only conclusion that the Board draws is that 
bilateral patellofemoral syndrome is offered as a current 
diagnosis and therefore has not resolved.  Thus, the report 
must be returned to the examiner for clarification. 

Lower Back Disability

The STRs reflect occasional back pain complaints and a June 
2001 separation examination report contains a diagnosis of 
arthritis of the back.  Yet, arthritis is not currently 
diagnosed and the June 2008 VA examiner has offered an 
ambiguous opinion concerning the etiology of the current low 
back disorder.  

A June 2008 VA compensation examination report contains a 
diagnosis of lumbar spine strain with mild degenerative 
changes.  The examiner noted an absence of documented care 
from the time of the in-service injury to the time that the 
veteran left active military service-a problem which appears 
to be solved by the separation examination report that 
clearly notes arthritis of the back.  The examiner then 
opined, "It would be mere speculation for this examiner to 
state that any current lumbar condition, bilateral 
patellofemoral syndrome that happened to this individual 
while on active duty was [an] acute self limiting incident 
that should have resolved without any significant sequelae."

As noted above, this opinion might convey the notion that the 
current lumbar condition began on active duty and hence, is 
service-connected.  On the other hand, the examiner might 
mean that it is too speculative to conclude that the lumbar 
condition is related to active service.  The only conclusion 
that the Board draws from the opinion is that lumbar spine 
strain with degenerative changes is the current diagnosis and 
clearly has not resolved.  Thus, the report must be returned 
to the examiner for clarification as to whether this is 
related to active military service. 

Accordingly, this case is remanded for the following 
development:

1. The AOJ should return the claims file 
to the June 2008 examiner for an 
addendum.  The physician is asked to do 
the following:

I.  Comment on whether it is at 
least as likely as not (50 percent 
or more probability) that bilateral 
pes planus increased in severity 
during active service.  If "yes", 
then address whether the increase in 
severity is due to the natural 
progression of the disease. 

II.  Address whether it is at least 
as likely as not (50 percent or more 
probability) that bilateral 25 
degree hallux valgus (bent outward) 
is related to active military 
service.  

III.  Address whether it is at least 
as likely as not that any diagnosed 
left or right knee disability began 
during active service.

IV.  Address whether it is at least 
as likely as not that any diagnosed 
low back disorder began during 
active service.

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.  The 
veteran may be reexamined if necessary.  
If the specified physician is 
unavailable, a qualified substitute may 
be used.  

2.  Following the above, the AOJ should 
review all the relevant evidence and 
readjudicate the claims.  If the desired 
benefits are not granted, an appropriate 
SSOC should be issued.  The veteran and 
his representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Failure to report for examination without good cause may have 
adverse consequences on his claims.  38 C.F.R. § 3.655(b) 
(2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


